873 F.2d 408
277 U.S.App.D.C. 195
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.OXY USA INC., Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent.
No. 88-1529.
United States Court of Appeals, District of Columbia Circuit.
May 9, 1989.

Before HARRY T. EDWARDS, SILBERMAN and D.H. GINSBURG, Circuit Judges.
ORDER
PER CURIAM.


1
This cause came to be heard on a petition for review of orders of the Federal Energy Regulatory Commission and was briefed and argued orally by counsel for the parties.  On consideration thereof, it is ORDERED by the Court that the petition for review is denied.  FERC reasonably interpreted Sec. 154.94(h)(2)(ii)(C) to require contractual authorization for collection of the stated base rate.  Section 1(b) of the agreement between OXY and Northern does not contain any such authorization, but rather, as FERC reasonably concluded, merely states that the parties will negotiate a rate at some future time.  Nor does Sec. 1(g) of the agreement, which states only that Northern shall not be required to pay more than the maximum lawful price for any gas covered by the contract, contain the required contractual authorization, since an agreement to act within the bounds of the law is not an agreement to take any particular lawful course.


2
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15(b)(2).